ON REQUEST FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant has filed a request for leave to file second motion for rehearing asserting that his attorney could not legally be charged with the court clerk’s negligence in securing approval of his bills of exception within the time required. Appellant has evidently overlooked the holding contrary to his position in Morris v. State, 115 Tex. Cr. R. 503, 28 S. W. (2d) 155 and O’Burke v. State, 123 Tex. Cr. R. 318, 58 S. W. (2d) 111.
Request for leave to file second motion for rehearing is denied.